Citation Nr: 0906067	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  In June 2002, the RO denied the Veteran's claim for 
service connection for type II diabetes mellitus as a result 
of exposure to the herbicide Agent Orange.  He was notified 
in letter that month and did not appeal.  

2.  Evidence of record at the time of the June 2002 RO 
decision included:  service treatment and personnel records 
and the report of a private physician with a diagnosis of 
diabetes mellitus.  

3.  Evidence received since the June 2002 RO decision 
includes additional statements from the Veteran and another 
statement from his private physician.  

4.  The evidence presented since the June 2002 RO decision is 
cumulative and redundant.  


CONCLUSIONS OF LAW

1.  The June 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the RO's 2002 decision is not new 
and material and the Veteran's claim of entitlement to 
service connection for diabetes mellitus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A 
letter from the RO dated in November 2003 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty-to-
assist letter was provided before the adjudication of his 
claim in June 2004.  That letter not only told the Veteran 
what was needed to establish the under lying benefit, service 
connection, it also discussed the evidentiary deficiencies 
that led to the denial of the previous claim and specifically 
told the Veteran what was needed to reopen the claim.  Thus, 
the letter complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was not 
notified as to ratings and effective dates, as required by 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, he was not prejudiced because the claim is being 
denied and neither a rating nor an effective date will be 
assigned.  In as much as there is a final claim that is not 
being reopened, VA has no duty to do any further development 
of this claim.  38 U.S.C.A. § 5103A(f) (West 2002).  

Service Connection

The Board has considered all bases for service connection.  
Cf.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
order to establish service connection on a direct or primary 
basis, three elements must be established.  There must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Diabetes mellitus may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  This presumption does not apply in this case 
because there is no claim or competent evidence of diabetes 
being manifested within the first year after the Veteran left 
active service.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases, including 
type 2 diabetes mellitus, that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases, even 
though there is no record of such disease during service.  

Previous Decision

In June  2002, the RO denied service connection for type II 
diabetes mellitus.  The evidence at the time included the 
Veteran's service treatment and personnel records and a 
statement from a private physician with a diagnosis of 
diabetes.  The RO decision noted that the Veteran submitted a 
doctor's statement showing a diagnosis of diabetes.  However, 
the service treatment records did not show treatment for 
diabetes and the Veteran's personnel records showed he was 
stationed aboard an aircraft carrier during active duty.  It 
was explained that under the Agent Orange Act of 1991 there 
was a presumption of service connection for persons exposed 
to herbicides used in Vietnam who later developed 
disabilities including diabetes.  It was pointed out that the 
presumption applied only if the Veteran had physically set 
foot on land in Vietnam or was otherwise exposed to 
herbicides though some other military experience.  There was 
no evidence the Veteran ever set foot in Vietnam, nor was 
there evidence of any other exposure to herbicides.  There 
was no basis in the available records to establish service 
connection for diabetes mellitus.  It did not happen in 
service nor was it aggravated or caused by service.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

Effective for claims filed after August 29, 2001:  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Claim to Reopen

In October 2003, the RO received the Veteran's request to 
reopen his claim.  No additional evidence was received at 
that time.  The VCAA notice letter was sent in November 2003 
and there was no response.  The RO decision continuing the 
denial of service connection was issued in June 2004.  In 
February 2005, the Veteran submitted a notice of 
disagreement.  He asked the RO to obtain the latitude and 
longitude of his ship during its Vietnam service.  He 
understood that if one served in or near Vietnam that would 
be treated as exposure to Agent Orange.  He contended that he 
qualified for exposure by serving in the waters near Vietnam.  

The Veteran misunderstands the applicable regulation.  In 
pertinent part, it states that:  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  (Emphasis added.)  As the 
Veteran's service never involved duty or visitation in the 
Republic of Vietnam, his service in the waters off shore does 
not constitute service in the Republic of Vietnam for the 
purposes of this presumption.  

The Veteran made a similar statement in his substantive 
appeal, received in August 2005.  These statements in his 
notice of disagreement and substantive appeal are essentially 
arguments as to the law, they are not evidence.  Moreover, 
they are incorrect.  It is not enough to have served near 
Vietnam.  Thus, these statements do not raise a reasonable 
possibility of substantiating the claim.  They are not new 
and material evidence.  

In October 2006, the Board received a statement from the 
Veteran's private physician, dated in September 2002.  The 
representative waived RO review under 38 C.F.R. § 20.1304.  
The doctor wrote that the Veteran was a patient of his with 
multiple medical problems, including adult onset diabetes 
mellitus.  He had no significant family history of diabetes 
mellitus.  He was a Vietnam Veteran and was exposed to Agent 
Orange.  It was the doctor's medical opinion that the 
Veteran's exposure to that chemical definitely contributed to 
his onset of diabetes mellitus.  

There is no claim or evidence that the Veteran's private 
physician has any personal knowledge that the Veteran was 
exposed to Agent Orange during service.  Thus the statement 
that the Veteran was exposed to Agent Orange in service could 
only have come from the Veteran himself.  A doctor is not 
qualified to make statements of history where he has no 
actual knowledge and is simply repeating a history provided 
by a claimant.  Having a doctor restate the Veteran's claim 
of exposure does not make it competent medical evidence.  See 
38 C.F.R. § 3.159(a) (2008).  See also Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
The doctor's statement is simply a restatement of the 
Veteran's claim of exposure to Agent Orange during service.  
It is cumulative and redundant of the evidence of record at 
the time of the last prior final denial and does not raise a 
reasonable possibility of substantiating the claim.  It is 
not new and material evidence.  38 C.F.R. § 3.156(a) (2008).  

Nothing else has been proffered.  For the reasons detailed 
above, neither the statements by the Veteran nor that of his 
private physician can be considered new and material evidence 
to reopen the claim.  There is simply nothing here that can 
be considered new and material evidence to reopen the claim.  
It remains denied.  


ORDER

Since new and material evidence has been not been received, 
the petition to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


